     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 1 of 15 Page ID #:341




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10                                              )
      RICHARD CASTILLO, an individual,              Case No. CV20-04257 JAK (JCx)
11                                              )   Hon Judge: John A. Kronstadt; Crtm 10B
                                                )
                        Plaintiff,              )   Hon Magistrate Judge: Jacqueline Chooljian
12                                              )
      vs.                                       )
13                                              )   STIPULATED PROTECTIVE
                                                )   ORDER
14 CITY OF LOS ANGELES, et al.,                 )
                                                )   [CHANGES MADE BY COURT TO
15                      Defendants.             )   PARAGRAPHS 3, 8]
                                                )
16                                              )
17
18
19 1. INTRODUCTION
20      a. PURPOSES AND LIMITATIONS

21          Discovery in this action is likely to involve production of items both Defendants

22 and Plaintiff allege are confidential, proprietary, or private information for which special
23 protection from public disclosure and from use for any purpose other than prosecuting
24 this litigation may be warranted. Accordingly, the parties hereby stipulate to and petition
25 the Court to enter the following Stipulated Protective Order. The parties acknowledge
26 that this Order does not confer blanket protections on all disclosures or responses to
27 discovery and that the protection it affords from public disclosure and use extends only to
28 the limited information or items that are entitled to confidential treatment under the

                                                      1
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 2 of 15 Page ID #:342




 1
      applicable legal principles. The parties further acknowledge, as set forth in Section 11.3.,
 2
      below, that this Stipulated Protective Order does not entitle them to file confidential
 3
      information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 4
      followed and the standards that will be applied when a party seeks permission from the
 5
      court to file material under seal.
 6
            b. GOOD CAUSE STATEMENT
 7
            Plaintiff RICHARD CASTILLO, individually, by and through his Counsel of
 8 Record, and Defendants CITY OF LOS ANGELES, by and through its Counsel of
 9 Record, and OFFICERs HERNANDEZ and HANNA, by and through their respective
10 Counsel of Record, conferred regarding the production of various documents. These
11 include documents both parties contend are confidential and are to be kept private:
12          *Defendants Contend the following documents, although not exhaustive as
13 additional documents may be designated as “Confidential,” deserve confidential status:
14        1. Administrative Investigation (Currently Pending) Report regarding the force
15              used in taking Plaintiff Castillo into custody which typically include:
16                        Investigation Division Records
17                        • Interviews;
18                        • All Body-Cam Footage (BWC) & Digital In-Car Videos (DICV)
19                            of Involved Officers;
20                        • Officer Statements, whether written or recorded;
21                        • Legend w/diagram;
22                        • Pictures - Which coincide with an Officer(s) compelled statement
23                            which were intended to reflect the Officer’s stated or perception of
24                            events;
25                        • Investigative Internal Narrative Memoranda;
26          2. Body Worn Cameras (BWC) & Digital In-Car Videos (DICV);
27          This action is likely to involve documents and information for which special
28 protection from public disclosure and from use for any purpose other than prosecution of

                                                       2
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 3 of 15 Page ID #:343




 1
      this action is warranted. Such confidential documents and information may consist of,
 2
      among other things, the personnel files of the police officers involved in this incident,
 3
      Force Investigation Division materials and information, Internal Affairs-Complaint
 4
      materials and information, video recordings, and other administrative materials and
 5
      information currently in the possession of the City and information otherwise generally
 6 unavailable to the public, or which may be privileged or otherwise protected from
 7 disclosure under state or federal statutes, court rules, case decisions, or common law.
 8 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
 9 disputes over confidentiality of discovery materials, to adequately protect information the
10 parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
11 necessary uses of such material in preparation for and in the conduct of trial, to address
12 their handling at the end of the litigation, and serve the ends of justice, a protective order
13 for such information is justified in this matter. It is the intent of the parties that
14 information will not be designated as confidential for tactical reasons and that nothing be
15 so designated without a good faith belief that it has been maintained in a confidential,
16 non-public manner, and there is good cause why it should not be part of the public record
17 of this case.
18 2. DEFINITIONS
19      2.1 Action: This pending lawsuit, Richard Castillo vs. City of Los Angeles, et al.
20           Case No. CV-20-04257 JAK (JCx).
21          2.2    Challenging Party: a Party or Non-Party that challenges the designation of
22                 information or items under this Order.
23          2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
24                 is generated, stored or maintained) or tangible things that qualify for
25                 protection under Federal Rule of Civil Procedure 26(c), as specified above in
26                 the Good Cause Statement.
27          2.4    Counsel: Counsel of Record and their support staff.
28 ///

                                                       3
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 4 of 15 Page ID #:344




 1
            2.5   Designating Party: a Party or Non-Party that designates information or items
 2
                  that it produces in disclosures or in responses to discovery as
 3
                  “CONFIDENTIAL”.
 4
            2.6   Disclosure or Discovery Material: all items or information, regardless of the
 5
                  medium or manner in which it is generated, stored, or maintained (including,
 6                among other things, testimony, transcripts, and tangible things), that are
 7                produced or generated in disclosures or responses to discovery in this
 8                manner.
 9          2.7   Expert: a person with specialized knowledge or experience in a matter
10                pertinent to the litigation who has been retained by a Party or its counsel to
11                serve as an expert witness or as a consultant in this Action.
12          2.8   Non-Party: any natural person, partnership, corporation, association, or other
13                legal entity not named as a Party to this action.
14          2.9   Outside Counsel of Record: attorneys who are not employees of a party to
15                this Action but are retained to represent or advise a party to this Action and
16                have appeared in this Action on behalf of that party, and includes support
17                staff.
18          2.10 Party: any party to this Action, including all of its officers, directors,
19                employees, consultants, retained experts, and Outside Counsel of Record
20                (and their support staffs).
21          2.11 Producing Party: a Party or Non-Party that produces Disclosure or
22                Discovery Material in this Action.
23                2.12 Professional Vendors: persons or entities that provide litigation
24                support services (e.g., photocopying, videotaping, translating, preparing
25                exhibits or demonstrations, and organizing, storing, or retrieving data in any
26                form or medium) and their employees and subcontractors.
27          2.13 Protected Material: Any Disclosure or Discovery Material that is designated
28                as “CONFIDENTIAL” – “Confidential.”
                                                       4
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 5 of 15 Page ID #:345




 1
            *Pursuant to several meet and confers, in lieu of seeking Court Intervention,
 2
      Defendants have agreed to Provide the Following Documents as “CONFIDENTIAL”
 3
      materials:
 4
            A)     Once the Underlying Investigation into this Incident is completed as follows:
 5
                   a.   Complaint – Use of Force Investigation Division Investigation Records;
 6                 b.   Any and all documents, interviews, Officer Statements and/or writings
 7 created during such Investigation, which include, but are not limited to, the following:
 8                    Investigation Division Records
 9                        • Interviews;
10                        • All Body-Cam Footage (BWC) & Digital In-Car Videos (DICV)
11                           of Involved Officers;
12                        • Officer Statements, whether written or recorded;
13                        • Legend w/diagram;
14                        • Pictures - Which coincide with an Officer(s) compelled statement
15                           which were intended to reflect the Officer’s stated or perception of
16                           events;
17                        • Investigative Internal Narrative Memoranda;
18                        • All addenda.
19          B)     Defendants have agreed to produce the Primary Officers’ Body-Cam
20          Footage & the initial Back-up Officers’ Body-Cam Footage, along with Digital In-
21          Car Videos.
22          This list is not exclusive, and also includes other materials later agreed-upon and/
23 or ordered by the Court to be designated as Protected Material under this Protective
24 Order. The inclusion of this list does not constitute an agreement by Parties that the
25 CONFIDENTIAL designation is in fact appropriate for any of the aforementioned
26 materials. Parties reserve all rights to challenge these and any other designations
27 pursuant to the procedures set forth below in section 6 et seq.
28 ///

                                                      5
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 6 of 15 Page ID #:346




 1
            It must be noted that Defendants are producing the Investigation materials &
 2
      Personnel Complaint Files based upon the agreement of Counsel to enter into this
 3
      Stipulation for Protective Order and are relying upon the good faith negotiations that
 4
      have taken place this far in this litigation.
 5
             2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from
 6
                   a Producing Party.
 7
      3.    SCOPE
 8          The protections conferred by this Stipulation and Order cover not only Protected
 9 Material (as defined above), but also (1) any information copied or extracted from
10 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
11 Material; and (3) any testimony, conversations, or presentations by Parties or their
12 Counsel that might reveal Protected Material other than during a court hearing or at trial.
13 Any use of Protected Material during a court hearing or at trial shall be governed by the
14 orders of the presiding judge. This Order does not govern the use of Protected Material
15 during hearing or at trial.
16 4.    DURATION
17          Should any Protected Material become part of the public record at trial or
18 otherwise (such as a where the Court denies the request to file under seal), this Protective
19 Order shall no longer apply to such portions at Trial which became part of the public
20 record, with the exception that all such material/documents, whether part of the public
21 record or not, must still be returned in compliance with Section 12: Final Disposition.
22 Should any portion of the Protected Material remain confidential until trial, during any
23 portion of the trial of this action which could entail the discussion or disclosure of
24 Confidential Information, that each Party may request the opportunity to show good
25 cause to the Court as to why access to the courtroom should be limited to parties, their
26 counsel and other designated representative, experts or consultants who agreed to be
27 bound by this stipulation/protective order, and court personnel.
28 ///

                                                      6
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 7 of 15 Page ID #:347




 1
            For all portions of the Protected Material after final disposition of the Trial,
 2
      whether they became part of the pubic record or not, the confidentiality obligations by
 3
      this Order shall remain in full effect.
 4
            Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 5
      defenses in this Action, with or without prejudice; (2) In any event wherein this matter is
 6 remanded to State Court, refiled in State Court or severed from the Federal matter and
 7 returned to State Court; and/or (3) final judgment herein after the completion and
 8 exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
 9 including the time limits for filing any motions or applications for extension of time
10 pursuant to applicable law.
11       In the event the Court vacates this Protective Order, then any Personnel
12 Documents that were covered by this Protective Order shall be immediately returned to
13 Defense Counsel and the Parties can thereafter meet and confer as to how such
14 documents shall be handled. Under no circumstances shall such Personnel documents be
15 retained by Counsel for Plaintiffs unless and until a Court Order is obtained ordering that
16 such documents be produced, as the purpose of Defendants entering into this Protective
17 Order was the only reason such documents would have been produced in the first place
18 without a formal Court Order. The Parties fully understand that there were good faith
19 meet and confers that were engaged in pursuant to Local Rule 37-1 which brought about
20 this underlying Protective Order.
21 5.     DESIGNATING PROTECTED MATERIAL
22          5.1    Exercise of Restraint and Care in Designating Material for Protection.
23          Each Party or Non-Party that designates information or items for protection under
24 this Order must take care to limit any such designation to specific material that qualifies
25 under the appropriate standards. The Designating Party must designate for protection
26 only those parts of material, documents, items, or oral or written communications that
27 qualify so that other portions of the material, documents, items, or communications for
28 which protection is not warranted are not swept unjustifiably within the ambit of this

                                                       7
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 8 of 15 Page ID #:348




 1
      Order. Mass, indiscriminate, or routinized designations are prohibited. Designations that
 2
      are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 3
      to unnecessarily encumber the case development process or to impose unnecessary
 4
      expenses and burdens on other parties).
 5
            If it comes to a Designating Party's attention that information or items that it
 6 designated for protection do not qualify for protection,t hat Designating Party must
 7 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 8          5.2   Manner and Timing of Designations.
 9          Designating the Protected Material listed above shall be accomplished by affixing
10 to such document or writing a legend-Watermark, such as “Confidential,”
11 “CONFIDENTIAL,” “Confidential Documents,” “Confidential Material Subject to
12 Protective Order,” or words of similar effect with corresponding case number which shall
13 cover each page. The documents and writings so designated, and all information derived
14 therefrom shall be treated in accordance with the terms of this stipulation/protective
15 order. Any party stamping-watermarking any of the Confidential Materials may not
16 stamp-watermark the records in such a way as to make any written portion of the records
17 illegible. For testimony given in deposition, the Party attempting to utilize such
18 information must so identify it before any questioning and all such information cannot be
19 questioned about unless under seal.
20          5.3   Inadvertent Failures to Designate.
21          If timely corrected, an inadvertent failure to designate qualified information or
22 items does not, standing alone, waive the Designating Party's right to secure protection
23 under this Order for such material. Upon timely correction of a designation, the
24 Receiving Party must make reasonable efforts to assure that the material is treated in
25 accordance with the provisions of this Order.
26 ///
27 ///
28 ///

                                                       8
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 9 of 15 Page ID #:349




 1
      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
            6.1    Timing of Challenges.
 3
            Any Party or Non-Party may challenge a designation of confidentiality at any time
 4
      that is consistent with the Court's Scheduling Order.
 5
            6.2    Meet and Confer.
 6
            The Challenging Party shall initiate the dispute resolution process under Local
 7 Rule 37.1 et seq.
 8       6.3 Burden of Persuasion.
 9          While the burden of persuasion in any such challenge proceeding shall be on the
10 Designating Party, the challenging party must initiate their legal challenge with
11 appropriate and applicable legal justification with support thereof. Frivolous challenges,
12 and those made for an improper purpose (e.g., to harass or impose unnecessary expenses
13 and burdens on other parties) may expose the Challenging Party to sanctions. Unless the
14 Designating Party has waived or withdrawn the confidentiality designation, all parties
15 shall continue to afford the material in question the level of protection to which it is
16 entitled under the Producing Party's designation until the Court rules on the challenge.
17 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
18          7.1    Basic Principles.
19          A Receiving Party may use Protected Material that is disclosed or produced by
20 another Party or by a Non-Party in connection with this Action only for prosecuting,
21 defending, or attempting to settle this Action and no other matter. Such Protected
22 Material may be disclosed only to the categories of persons and under the conditions
23 described in this Order. When the Action has been terminated, a Receiving Party must
24 comply with the provisions of section 12 below (FINAL DISPOSITION).
25      In the event only certain claims are severed and remanded to State Court, refiled in
26 State Court or claims severed and remanded to State Court, then the Parties shall meet
27 and confer pursuant to Local Rule 37-1 regarding the disposition of all materials
28 produced pursuant to this Protective Order. In no event shall any documents provided

                                                      9
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 10 of 15 Page ID #:350




 1
      pursuant to this Protective Order be utilized in any other case other than this underlying
 2
      case. In the event that the parties are unable to reach an informal agreement, the Parties
 3
      shall file an appropriate motion with the Court utilizing the joint stipulation procedures
 4
      set forth in Local Rule 37-2, or if the time period to utilize Local Rule 37-1 is no longer
 5
      applicable, then a joint motion shall be lodged with the Court.
 6          In the event this entire matter is remanded to State Court or dismissed and refiled
 7 in State Court then all materials, including the Personnel Files, any FID-Complaint-Use-
 8 of-Force Investigation as well as any other Court Ordered Documents provided pursuant
 9 to this Protective Order and all copies thereof shall be returned to the Offices of the Los
10 Angeles City Attorney’s Office, 6th Floor, City Hall East, Los Angeles, California 90012
11 for destruction/shredding no later than one (1) week after the case has been removed/
12 terminated in this Court. All Confidential documentation provided to any person or
13 party, pursuant to any provision hereof, also shall be returned to the City Attorney’s
14 Office.
15          Protected Material must be stored and maintained by a Receiving Party at a
16 location and in a secure manner that ensures that access is limited to the persons
17 authorized under this Order.
18          7.2    Disclosure of “CONFIDENTIAL” Information or Items.
19          Unless otherwise ordered by the court or permitted in writing by the Designating
20 Party, a Receiving Party may disclose any information or item designated
21 “CONFIDENTIAL” only to:
22          (a) the Receiving Party's Counsel of Record in this Action, as well as employees of
23 said Counsel of Record to whom it is reasonably necessary to disclose the information for
24 this Action;
25          (b) the Receiving Party, including the officers, directors, and employees (including
26 House Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
27 this Action;
28 ///

                                                      10
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 11 of 15 Page ID #:351




 1
            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 2
      reasonably necessary for this Action and who have signed the “Acknowledgment and
 3
      Agreement to Be Bound” (Exhibit A);
 4
            (d) the court and its personnel;
 5
            (e) court reporters and their staff;
 6          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
 7 whom disclosure is reasonably necessary for this Action and who have signed the
 8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9          (g) the author or recipient of a document containing the information or a custodian
10 or other person who otherwise possessed or knew the information;
11       (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
12 whom disclosure is reasonably necessary provided: (1) the deposing party requests that
13 the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted
14 to keep any confidential information unless they sign the “Acknowledgment and
15 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
16 or ordered by the court. Pages of transcribed deposition testimony or exhibits to
17 depositions that reveal Protected Material may be separately bound by the court reporter
18 and may not be disclosed to anyone except as permitted under this Stipulated Protective
19 Order, as such information must be under seal; and
20          (i) any mediator or settlement officer, and their supporting personnel, mutually
21 agreed upon by any of the parties engaged in settlement discussions.
22 8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
23          OTHER LITIGATION
24          If a Party is served with a subpoena or a court order issued in other litigation that
25 compels disclosure of any information or items designated in this Action as
26 “CONFIDENTIAL” or covered by this Protective Order, that Party must:
27          (a) promptly notify in writing the Designating Party. Such notification shall
28 include a copy of the subpoena or court order;

                                                      11
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 12 of 15 Page ID #:352




 1
            (b) promptly notify in writing the party who caused the subpoena or order to issue
 2
      in the other litigation that some or all of the material covered by the subpoena or order is
 3
      subject to this Protective Order. Such notification shall include a copy of this Stipulated
 4
      Protective Order; and
 5
            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 6 Designating Party whose Protected Material may be affected.
 7       If the Designating Party timely seeks a protective order, the Party served with the
 8 subpoena or court order shall not produce any information designated in this action as
 9 “CONFIDENTIAL” before a determination by the court from which the subpoena or
10 order issued, unless the Party has obtained the Designating Party’s permission or unless
11 otherwise required by the law or court order. The Designating Party shall bear the burden
12 and expense of seeking protection in that court of its confidential material and nothing in
13 these provisions should be construed as authorizing or encouraging a Receiving Party in
14 this Action to disobey a lawful directive from another court.
15 9.    UNAUTHORIZED DISCLOSURE OR PROTECTED MATERIAL
16          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17 Protected Material to any person or in any circumstance not authorized under this
18 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
19 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
20 all unauthorized copies of the Protected Material, (c) inform the person or persons to
21 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
22 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
23 that is attached hereto as Exhibit A.
24 10. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25          PROTECTED MATERIAL
26          When a Producing Party gives notice to Receiving Parties that certain inadvertently
27 produced material is subject to a claim of privilege or other protection, the obligations of
28 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

                                                      12
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 13 of 15 Page ID #:353




 1
      This provision is not intended to modify whatever procedure may be established in an e-
 2
      discovery order that provides for production without prior privilege review. Pursuant to
 3
      Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
 4
      effect of disclosure of a communication or information covered by the attorney-client
 5
      privilege or work product protection, the parties may incorporate their agreement in the
 6 stipulated protective order submitted to the court.
 7
   11. MISCELLANEOUS
 8        11.1 Right to Further Relief. Nothing in this Order abridges the right of any person
 9 to seek its modification by the Court in the future.
10        11.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
11 Order no Party waives any right it otherwise would have to object to disclosing or
12 producing any information or item on any ground not addressed in this Stipulated
13 Protective Order. Similarly, no Party waives any right to object on any ground to use in
14 evidence of any of the material covered by this Protective Order.
15          11.3 Filing Protected Material. A Party that seeks to file under seal any Protected
16 Material must comply with Civil Local Rule 79-5 et seq. Protected Material may only be
17 filed under seal pursuant to a court order authorizing the sealing of the specific Protected
18 Material at issue.
19 12. FINAL DISPOSITION
20          After the final disposition of this Action, as defined in paragraph 4, within 20 days
21 of a written request by the Designating Party, each Receiving Party must return all
22 Protected Material to the Producing Party. As used in this subdivision, “all Protected
23 Material” includes all copies, abstracts, compilations, summaries, and any other format
24 reproducing or capturing any of the Protected Material.
25          Once the Protected Material is returned, the Receiving Party must submit a written
26 certification to the Producing Party (and, if not the same person or entity, to the
27 Designating Party) by the 20-day deadline that (1) identifies (by category, where
28 appropriate) all the Protected Material that was returned and (2) affirms that the

                                                     13
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 14 of 15 Page ID #:354




 1
      Receiving Party has not retained any copies, abstracts, compilations, summaries or any
 2
      other format reproducing or capturing any of the Protected Material.
 3
            Notwithstanding this provision, Counsel are entitled to retain an archival copy of
 4
      all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 5
      correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 6 consultant and expert work product, even if such materials contain some references to
 7 Protected Material. Any such archival copies that contain or constitute Protected
 8 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
 9 13. VIOLATIONS OF ORDER:
10          Any violation of this Order may be punished by any and all appropriate measures
11 including, without limitation, contempt proceedings and/or monetary sanctions.
12
13 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14
      DATED: Oct. 5, 2020             THE OUCHI LAW FIRM, A.P.C.
15
16                                    By: /S/ Wesley G. Ouchi
                                            WESLEY G. OUCHI, ESQ.
17                                    Attorneys for Plaintiff RICHARD CASTILLO
18
      DATED: Oct. 5, 2020             MICHAEL N. FEUER, City Attorney
19                                    KATHLEEN A. KENEALY, Chief Assist. City Attorney
                                      SCOTT MARCUS, Senior Assistant City Attorney
20                                    CORY M. BRENTE, Senior Assistant City Attorney
21
                                      By: /S/ Christian R. Bojorquez
22                                    CHRISTIAN R. BOJORQUEZ, Deputy City Attorney
23                                    Attorneys for Defendant CITY OF LOS ANGELES

24
25 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED AS MODIFIED.
26
27
      DATED: October 8, 2020                 ______________/s/_______________________
28                                           HONORABLE JACQUELINE CHOOLJIAN
                                             UNITED STATES MAGISTRATE JUDGE
                                                      14
     Case 2:20-cv-04257-JAK-JC Document 32 Filed 10/08/20 Page 15 of 15 Page ID #:355




 1
                                             EXHIBIT A
 2
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
            I, _____________________________ [print or type full name], of
 4
      _________________ [print or type full address], declare under penalty of perjury that I
 5
      have read in its entirety and understand the Stipulated Protective Order that was issued
 6 by the United States District Court for the Central District of California on October 8,
 7 2020 in the case of Richard Castillo v. City of Los Angeles, Case No.: 20-cv-04257
 8 JAK (JCx) I agree to comply with and to be bound by all the terms of this Stipulated
 9 Protective Order and I understand and acknowledge that failure to so comply could
10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11 that I will not disclose in any manner any information or item that is subject to this
12 Stipulated Protective Order to any person or entity except in strict compliance with the
13 provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court for
15 the Central District of California for the purpose of enforcing the terms of this Stipulated
16 Protective Order, even if such enforcement proceedings occur after termination of this
17 action. I hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and telephone
19 number] as my California agent for service of process in connection with this action or
20 any proceedings related to enforcement of this Stipulated Protective Order.
21 Date: ______________________________________
22 City and State where sworn and signed: _________________________________
23
24 Printed name: _______________________________
25
26 Signature: __________________________________
27
28

                                                      15
